United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2041
                     ___________________________

                            Felix Pedro-Quezada

                          lllllllllllllllllllllPetitioner

                                        v.

           Loretta E. Lynch, Attorney General of the United States

                         lllllllllllllllllllllRespondent
                                 ____________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                               ____________

                        Submitted: February 17, 2016
                          Filed: February 22, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
       Felix Pedro-Quezada, a citizen of Honduras, petitions for review of an order
of the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge (IJ) denying him withholding of removal.1

       Pedro-Quezada challenges the IJ’s determination that he failed to establish past
persecution, or a well-founded fear of future persecution, based on a protected
ground. After careful consideration, we conclude that substantial evidence supports
the finding that Pedro-Quezada did not show a clear probability that his life or
freedom in Honduras would be threatened upon return, due to a protected ground, see
De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-80 (8th Cir. 2013) (standard of
review), because the two groups in which he asserts membership are not cognizable
as particular social groups for purposes of immigration relief, see Matul-Hernandez
v. Holder, 685 F.3d 707, 711-13 (8th Cir. 2012) (individuals returning from United
States and perceived as wealthy do not constitute recognized social group); see also
Gaitan v. Holder, 671 F.3d 678, 680-82 (8th Cir. 2012) (young males who have
rejected or resisted gang recruitment do not constitute recognized particular social
group; petitioner was no different than any other citizen who experienced gang
violence).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
      The IJ also denied his applications for asylum and protection under the
Convention Against Torture, but those rulings are not before this court. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-